Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103. Specifically, with respect to independent claim 1, none of the prior art either alone or in combination disclose or teach of the claimed optical imaging system specifically including, as the distinguishing features in combination with the other limitations, the claimed first lens, prism, second lens, third lens, fourth lens, fifth lens, reflecting member, and imaging plane disposed in that order from an object side to an image side, the prism configured to redirect light from the first lens to the second lens, the reflecting member configured to reflect light from the fifth lens to the imaging plane, the optical imaging system having a total number of five lenses, and further wherein an object side surface of the first lens is concave and the object side surface of the fifth lens is convex. Specifically, with respect to independent claim 17, none of the prior art either alone or in combination disclose or teach of the claimed optical imaging system specifically including, as the distinguishing features in combination with the other limitations, the claimed first lens having a first optical axis, a second lens, third lens, fourth lens, fifth lens arranged along a second optical axis, an imaging plane with a third optical axis parallel to the first optical axis, a prism configured to direct light from the first lens to the second lens, a reflecting member configured to reflect light from the fifth lens to the imaging plane, the claimed .
Any comments considered necessary by applicant must be submitted no later 
than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337. The examiner can normally be reached Mon-Fri 7:00am to 3:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        November 15, 2021